 



Exhibit 10.59
1998 Employee Stock Purchase Plan (and related standard form of agreement)

 



--------------------------------------------------------------------------------



 



PCTEL, INC.
1998 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated March 16, 2007)
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock
through accumulated payroll deductions. The Company’s intention is to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
The provisions of the Plan, accordingly, will be construed so as to extend and
limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code.
     2. Definitions.
          (a) “Administrator” means the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change in Control” means the occurrence of any of the following
events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets; or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; or
               (iv) A change in the composition of the Board occurring within a
two (2) year period, as a result of which less than a majority of the Directors
are Incumbent Directors. “Incumbent Directors” means Directors who either
(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Directors at the time of such election or nomination (but will
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company).

 



--------------------------------------------------------------------------------



 



          (e) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
          (f) “Committee” means a committee of the Board appointed in accordance
with Section 14 hereof.
          (g) “Common Stock” means the common stock of the Company.
          (h) “Company” means PCTEL, Inc., a Delaware corporation.
          (i) “Compensation” means an Employee’s base straight time gross
earnings and commissions, exclusive of payments for overtime, shift premium,
incentive compensation, incentive payments, bonuses and other compensation.
          (j) “Designated Subsidiary” means any Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan.
          (k) “Director” means a member of the Board.
          (l) “Eligible Employee” means any individual who is a common law
employee of an Employer and is customarily employed for at least twenty
(20) hours per week and more than five (5) months in any calendar year by the
Employer. For purposes of the Plan, the employment relationship will be treated
as continuing intact while the individual is on sick leave or other leave of
absence that the Employer approves. Where the period of leave exceeds ninety
(90) days and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship will be deemed to have
terminated on the ninety-first (91st) day of such leave. The Administrator, in
its discretion, from time to time may, prior to an Offering Date for all options
to be granted on such Offering Date, determine (on a uniform and
nondiscriminatory basis) that the definition of Eligible Employee will or will
not include an individual if he or she: (i) has not completed at least two
(2) years of service since his or her last hire date (or such lesser period of
time as may be determined by the Administrator in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), (iv) is an officer or other manager, or (v) is a highly compensated
employee under Section 414(q) of the Code.
          (m) “Employer” means any one or all of the Company and its Designated
Subsidiaries.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
          (o) “Exercise Date” means the last Trading Day of each Offering
Period. The first Exercise Date under the Plan will be the last Trading Day of
the Offering Period ending February 14, 2008. The second Exercise Date under the
Plan will be the last Trading Day of the Offering Period ending August 14, 2008.
The Administrator, in its discretion, from time to time may, prior to an
Offering Date for all options to be granted on such Offering Date, determine (on
a uniform and nondiscriminatory basis) when the Exercise Dates will occur during
an Offering Period.
          (p) “Fair Market Value” means, as of any date and unless the
Administrator determines otherwise, the value of Common Stock determined as
follows:

-2-



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
Global Select Market, the Nasdaq Global Market or the Nasdaq Capital Market of
The Nasdaq Stock Market, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
will be the mean of the closing bid and asked prices for the Common Stock on the
date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof will be determined in good faith by the
Administrator.
          (q) “Fiscal Year” means the fiscal year of the Company.
          (r) “New Exercise Date” means a new Exercise Date set by shortening
any Offering Period then in progress.
          (s) “Offering Date” means the first Trading Day of each Offering
Period.
          (t) “Offering Periods” means the period of time the Administrator may
determine prior to an Offering Date, for options to be granted on such Offering
Date, during which an option granted under the Plan may be exercised, not to
exceed twenty-seven (27) months. Unless the Administrator provides otherwise,
Offering Periods will have a duration of approximately six (6) months
(i) commencing on the first Trading Day on or after February 15 of each year and
terminating on the last Trading Day in the period ending the following
August 14, approximately six (6) months later, and (ii) commencing on the first
Trading Day on or after August 15 of each year and terminating on the last
Trading Day in the period ending the following February 14, approximately six
(6) months later. The first Offering Period under the Plan will commence on the
first Trading Day on or after August 15, 2007, and will end on the last Trading
Day on or before February 14, 2008. The second Offering Period under the Plan
will commence on the first Trading Day on or after February 15, 2008, and will
end on the last Trading Day on or before August 14, 2008. The duration and
timing of Offering Periods may be changed pursuant to Sections 4 and 20.
          (u) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (v) “Plan” means this PCTEL, Inc. Amended and Restated 1998 Employee
Stock Purchase Plan.
          (w) “Purchase Period” means the period during an Offering Period
during which shares of Common Stock may be purchased on a participant’s behalf
in accordance with the terms of the Plan. Unless and until the Administrator
provides otherwise, the Purchase Period will have the same duration and coincide
with the length of the Offering Period.
          (x) “Purchase Price” shall be determined by the Administrator (on a
uniform and nondiscriminatory basis) prior to an Offering Date for all options
to be granted on such Offering Date, subject to compliance with Section 423 of
the Code (or any successor rule or provision or any other applicable law,
regulation or stock exchange rule) or pursuant to Section 20. Unless and until
the Administrator provides

-3-



--------------------------------------------------------------------------------



 



otherwise, the Purchase Price will be equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Offering Date or the
Exercise Date, whichever is lower.
          (y) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (z) “Trading Day” means a day on which the national stock exchange
upon which the Common Stock is listed is open for trading.
     3. Eligibility.
          (a) Offering Periods. Any individual who is an Eligible Employee on a
given Offering Date of any future Offering Period will be eligible to
participate in the Plan, subject to the requirements of Section 5.
          (b) Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee will be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
or any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
     4. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after February 15 and August 15 each year, or on such other date as the
Administrator will determine, and continuing thereafter until terminated in
accordance with Section 21 hereof. The first Offering Period under the Plan will
commence on the first Trading Day on or after August 15, 2007, and will end on
the last Trading Day in the period ending February 14, 2008, approximately six
(6) months later. The Administrator will have the power to change the duration
of Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.
     5. Participation. An Eligible Employee may participate in the Plan pursuant
to Section 3 by (i) submitting to the Company’s payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Offering Date, a properly completed subscription agreement
authorizing payroll deductions in the form provided by the Administrator for
such purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Administrator.
     6. Payroll Deductions.
          (a) At the time a participant enrolls in the Plan pursuant to
Section 5, he or she will elect to have payroll deductions made on each pay day
during the Offering Period in an amount not exceeding fifteen percent (15%) of
the Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Purchase or Offering

-4-



--------------------------------------------------------------------------------



 



Period. A participant’s subscription agreement will remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.
          (b) Payroll deductions for a participant will commence on the first
pay day following the Offering Date and will end on the last pay day on or prior
to the Exercise Date of such Offering Period to which such authorization is
applicable, unless sooner terminated by the participant as provided in
Section 10 hereof.
          (c) All payroll deductions made for a participant will be credited to
his or her account under the Plan and will be withheld in whole percentages
only. A participant may not make any additional payments into such account.
          (d) A participant may discontinue his or her participation in the Plan
as provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions during the Offering Period by (i) properly completing and
submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in payroll deduction rate in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other procedure prescribed by the Administrator. If a participant
has not followed such procedures to change the rate of payroll deductions, the
rate of his or her payroll deductions will continue at the originally elected
rate throughout the Offering Period and future Offering Periods (unless
terminated as provided in Section 10). The Administrator may, in its sole
discretion, limit the nature and/or number of payroll deduction rate changes
that may be made by participants during any Offering Period. Any change in
payroll deduction rate made pursuant to this Section 6(d) will be effective as
of the first full payroll period following five (5) business days after the
Company’s receipt of the new subscription agreement (unless the Administrator,
in its sole discretion, elects to process a given change in payroll deduction
rate more quickly).
          (e) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b), or if the Administrator
reasonably anticipates a participant has contributed a sufficient amount to
purchase a number of shares of Common Stock equal to or in excess of the
applicable limit for such Offering Period (as set forth in Section 7 or as
established by the Administrator), a participant’s payroll deductions may be
decreased to zero percent (0%) at any time during an Offering Period. Subject to
Section 423(b)(8) of the Code and Section 3(b) hereof, or for participants who
have had their contributions reduced due to the applicable limits on the maximum
number of shares that may be purchased in any Offering Period, payroll
deductions will recommence at the rate originally elected by the participant
effective as of the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in Section 10.
          (f) At the time the option is exercised, in whole or in part, or at
the time some or all of the Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.
     7. Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by

-5-



--------------------------------------------------------------------------------



 



dividing such Eligible Employee’s payroll deductions accumulated prior to such
Exercise Date and retained in the Eligible Employee’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event will an
Eligible Employee be permitted to purchase during each Offering Period more than
two thousand (2,000) shares of the Common Stock (subject to any adjustment
pursuant to Section 19), and provided further that such purchase will be subject
to the limitations set forth in Sections 3(b) and 13. The Eligible Employee may
accept the grant of such option by electing to participate in the Plan in
accordance with the requirements of Section 5. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of Common Stock that an Eligible Employee may purchase during
each Purchase Period or Offering Period. Exercise of the option will occur as
provided in Section 8, unless the participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.
     8. Exercise of Option.
          (a) Unless a participant withdraws from the Plan as provided in
Section 10, his or her option for the purchase of shares of Common Stock will be
exercised automatically on the Exercise Date, and the maximum number of full
shares subject to the option will be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares of Common Stock will be purchased; any payroll
deductions accumulated in a participant’s account which are not sufficient to
purchase a full share will be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant as
provided in Section 10. Any other funds left over in a participant’s account
after the Exercise Date will be returned to the participant. During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.
          (b) Notwithstanding any contrary Plan provision, if the Administrator
determines that, on a given Exercise Date, the number of shares of Common Stock
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Offering Date of the applicable Offering Period, or (ii) the number of shares of
Common Stock available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion provide that the Company will make a
pro rata allocation of the shares of Common Stock available for purchase on such
Offering Date or Exercise Date, as applicable, in as uniform a manner as will be
practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and either (x) continue all Offering Periods then in effect or
(y) terminate any or all Offering Periods then in effect pursuant to Section 21.
The Company may make a pro rata allocation of the shares available on the
Offering Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares for issuance
under the Plan by the Company’s stockholders subsequent to such Offering Date.
     9. Delivery. As soon as reasonably practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Administrator (in its sole
discretion) and pursuant to rules established by the Administrator. The Company
may permit or require that shares be deposited directly with a broker designated
by the Company or to a designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such shares. No participant will have any voting,
dividend, or other stockholder rights with respect to shares of Common Stock
subject to any option granted under the Plan until such shares have been
purchased and delivered to the participant as provided in this Section 10.

-6-



--------------------------------------------------------------------------------



 



     10. Withdrawal.
          (a) Pursuant to procedures established by the Administrator, a
participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s payroll office (or
its designee) a written notice of withdrawal in the form prescribed by the
Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by the Administrator. All of the participant’s
payroll deductions credited to his or her account will be paid to such
participant as promptly as practicable after receipt of notice of withdrawal and
such participant’s option for the Offering Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made for such Offering Period. If a participant withdraws from an Offering
Period, payroll deductions will not resume at the beginning of the succeeding
Offering Period unless the participant re-enrolls in the Plan in accordance with
the provisions of Section 5 hereof.
          (b) A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
     11. Termination of Employment. Upon a participant’s ceasing to be an
Eligible Employee, for any reason, he or she will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such participant’s
account during the Offering Period but not yet used to purchase shares of Common
Stock under the Plan will be returned to such participant or, in the case of his
or her death, to the person or persons entitled thereto under Section 15, and
such participant’s option will be automatically terminated.
     12. Interest. No interest will accrue on the payroll deductions of a
participant in the Plan.
     13. Stock.
          (a) Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof, the maximum number of shares of Common
Stock which will be made available for sale under the Plan will be seven hundred
fifty thousand (750,000) shares.
          (b) Until the shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a participant will only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to such shares.
          (c) Shares of Common Stock to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse.
     14. Administration. The Plan will be administered by the Board or a
Committee appointed by the Board, which Committee will be constituted to comply
with Applicable Laws. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility and to adjudicate all disputed claims filed under the
Plan. Every finding, decision and determination made by the Administrator will,
to the full extent permitted by law, be final and binding upon all parties.
Notwithstanding any provision to the contrary in this Plan, the Administrator
may adopt rules or procedures relating to the operation and administration of
the Plan to accommodate the specific requirements of local laws and procedures
for jurisdictions outside of the United States. Without limiting the generality
of the foregoing, the Administrator is specifically authorized to adopt rules
and procedures regarding eligibility

-7-



--------------------------------------------------------------------------------



 



to participate, the definition of Compensation, handling of payroll deductions,
making of contributions to the Plan (including, without limitation, in forms
other than payroll deductions), establishment of bank or trust accounts to hold
payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements.
     15. Designation of Beneficiary.
     (a) A participant may file a designation of a beneficiary who is to receive
any shares of Common Stock and cash, if any, from the participant’s account
under the Plan in the event of such participant’s death subsequent to an
Exercise Date on which the option is exercised but prior to delivery to such
participant of such shares and cash. In addition, a participant may file a
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.
     (b) Such designation of beneficiary may be changed by the participant at
any time by notice in a form determined by the Administrator. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company will deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.
     (c) All beneficiary designations will be in such form and manner as the
Administrator may prescribe from time to time.
     16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
from an Offering Period in accordance with Section 10 hereof.
     17. Use of Funds. The Company may use all payroll deductions received or
held by it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.
     18. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
payroll deductions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
     19. Adjustments, Dissolution, Liquidation, Merger or Change in Control.
          (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company

-8-



--------------------------------------------------------------------------------



 



affecting the Common Stock occurs, the Administrator, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will, in such manner as it may deem equitable,
adjust the number and class of Common Stock which may be delivered under the
Plan, the Purchase Price per share and the number of shares of Common Stock
covered by each option under the Plan which has not yet been exercised, and the
numerical limits of Sections 7 and 13 hereof.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, any Offering Period then in progress
will be shortened by setting a New Exercise Date, and will terminate immediately
prior to the consummation of such proposed dissolution or liquidation, unless
provided otherwise by the Administrator. The New Exercise Date will be before
the date of the Company’s proposed dissolution or liquidation. The Administrator
will notify each participant in writing, at least ten (10) business days prior
to the New Exercise Date, that the Exercise Date for the participant’s option
has been changed to the New Exercise Date and that the participant’s option will
be exercised automatically on the New Exercise Date, unless prior to such date
the participant has withdrawn from the Offering Period as provided in Section 10
hereof.
          (c) Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date and will
end on the New Exercise Date. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each participant in writing prior to the New Exercise Date, that the
Exercise Date for the participant’s option has been changed to the New Exercise
Date and that the participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.
     20. Amendment or Termination.
          (a) The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.
          (b) Without stockholder consent and without limiting Section 20(a),
the Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.
          (c) In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Administrator may, in its discretion and, to the

-9-



--------------------------------------------------------------------------------



 



extent necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:
               (i) amending the Plan to conform with the safe harbor definition
under Statement of Financial Accounting Standards 123(R), including with respect
to an Offering Period underway at the time;
               (ii) altering the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;
               (iii) shortening any Offering Period by setting a New Exercise
Date or terminating any outstanding Offering Period and returning contributions
made through such date to participant, including an Offering Period underway at
the time of the Administrator action;
               (iv) allocating shares;
               (v) reducing the maximum percentage of Compensation a participant
may elect to set aside as payroll deductions; and
               (vi) reducing the maximum number of Shares a participant may
purchase during any Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.
     21. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
     22. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
          As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
     23. Term of Plan. The Plan will become effective upon the earlier to occur
of its adoption by the Board or its approval by the stockholders of the Company.
It will continue in effect for a term of ten (10) years, unless sooner
terminated under Section 20.
     24. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT A
PCTEL, INC.
AMENDED AND RESTATED 1998 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

           Original Application   Offering Date:
                                                    Change in Payroll Deduction
Rate                Change of Beneficiary(ies)    

1.   I, _________, hereby elect to participate in the PCTEL, Inc. Amended and
Restated 1998 Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement and the Plan.

2.   I hereby authorize payroll deductions from each paycheck in the amount of
___% of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)

3.   I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.

4.   I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.

5.   Shares of Common Stock purchased for me under the Plan should be issued in
my name (or the name(s) of my Spouse and me).

6.   I understand that if I dispose of any shares received by me pursuant to the
Employee Stock Purchase Plan within two (2) years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
(1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
Federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand that I will be treated for federal income tax purposes as having

 



--------------------------------------------------------------------------------



 



    received income only at the time of such disposition, and that such income
will be taxed as ordinary income only to the extent of an amount equal to the
lesser of (a) the excess of the fair market value of the shares at the time of
such disposition over the purchase price which I paid for the shares, or (b) 15%
of the fair market value of the shares on the first day of the Offering Period.
The remainder of the gain, if any, recognized on such disposition will be taxed
as capital gain.

7.   I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

8.   In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

                         
Beneficiary
                       
 
                       
Name: (Please print)
                                 
 
  (First)        (Middle)   (Last)
 
                       
Address:
                                   
 
                                 
 
                       
Relationship:
                                 
 
                       
Percentage Benefit:
                                 
 
                       
Beneficiary
                       
 
                       
Name: (Please print)
                                 
 
  (First)        (Middle)   (Last)
 
                       
Address:
                                   
 
                                 
 
                       
Relationship:
                                 
 
                       
Percentage Benefit:
                                 

-2-



--------------------------------------------------------------------------------



 



                         
Employee Information
                       
 
                       
Employee’s Social Security Number:
                                 
 
                       
Employee’s Address:
                                   
 
                                 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

             
Dated:
           
 
         
 
          Signature of Employee
 
           
Dated:
           
 
         
 
          Spouse’s Signature (If beneficiary other than spouse)

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
PCTEL, INC.
AMENDED AND RESTATED 1998 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
     The undersigned participant in the Offering Period of the PCTEL, Inc.
Amended and Restated 1998 Employee Stock Purchase Plan that began on
                    , ___ (the “Offering Date”) hereby notifies the Company that
he or she hereby withdraws from the Offering Period. He or she hereby directs
the Company to pay to the undersigned as promptly as practicable all the payroll
deductions credited to his or her account with respect to such Offering Period.
The undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated. The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned will be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

         
 
  Name:    
 
       
 
       
 
  Address:    
 
       
 
       
 
  Signature:    
 
       
 
       
 
  Date:    
 
       

 